Citation Nr: 0906102	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from August 1975 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in February 2006.  The 
Veteran testified at a personal hearing at the RO in July 
2006.


FINDINGS OF FACT

1.  The Veteran's pes planus preexisted his entry into active 
duty service. 

2.  There was no permanent increase in the severity of the 
Veteran's preexisting pes planus during his active duty 
service. 


CONCLUSION OF LAW

Pes planus was neither incurred in nor aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated December 
2004 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2004 prior to the initial unfavorable 
decision in April 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the July 2006 supplemental statement of the 
case gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in December 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The Veteran's service treatment records could not be located.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Veteran's claims file, however, does contain the report 
of a July 1975 service entrance examination.   In this 
report, the examiner noted  that the Veteran had pes planus 
which was not considered disqualifying.  Since the pes planus 
was noted at the time of entrance examination, the 
presumption of soundness does not arise and the pes planus is 
shown to have been a preexisting disorder.  The next question 
is whether the preexisting pes planus increased in severity 
during service.  

After considering the totality of the pertinent evidence, the 
Board is unable to conclude that there was an increase in 
severity during service.  The supporting statements submitted 
by the Veteran are all to the effect that the Veteran voiced 
complaints during service.  However, assuming this to be 
true, there is no persuasive evidence of an overall worsening 
of the pes planus itself.  As noted above, temporary flare-
ups do not per se constitute aggravation of a disability.  
Hunt.  

Some significant must be given to the fact that the record 
before the Board does not show any treatment for pes planus 
for many years after service.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the record 
suggests that  the Veteran did not seek medical attention for 
his pes planus after service until December 2004.  He was 
diagnosed with flatfoot with foot pain and was referred for 
x-rays and podiatry.  A radiology report from January 2005 
showed his right foot as normal without fracture or other 
abnormality of the foot.  It also showed slight bilateral pes 
planus and small bilateral calcaneal spurs.  

The finding of slight pes planus in January 2005 does not 
suggest any increase in the pes planus disorder when compared 
to the entrance examiner's finding that the pes planus was 
not considered disqualifying.  

In a statement by the Veteran in January 2005, the Veteran 
noted that he suffered from pes planus during training, but 
did not report the problem as he wished to finish training.  

In April 2005, his parents submitted a statement that when in 
the service the Veteran wrote home complaining that his feet 
were hurting him.  Also in April 2005, an individual who 
served with the Veteran during training stated that there 
were times when the Veteran would complain of foot problems.  
He placed these complaints from the middle of August 1975 
through the end of the month.  In May 2005, another fellow 
marine wrote a statement claiming that he witnessed the 
Veteran seek treatment for his foot condition many times.  He 
stated that the Veteran suffered swelling, pain, and used 
over the counter medications.  

At this point, the Board notes some inconsistency in the 
Veteran's own statements.  
In his substantive appeal, the Veteran stated that he sought 
treatment many times.  However, at the July 2006 hearing, the 
Veteran testified that he never received any treatment for 
his pes planus while serving in the military.  He also stated 
that as he got older the worse it got and he began feeling 
something was going on with his feet.  This testimony seems 
to suggest that the Veteran himself may believe his pes 
planus increased in severity over the years due to age.  

The Veteran was afforded a VA examination in December 2007.  
The examiner diagnosed bilateral pes planus again with 
minimal disability.  The Veteran can neither stand more than 
twenty minutes nor walk more than one block without pain.  He 
showed no evidence of abnormal weightbearing or pain on 
manipulation of either foot.  The examination of the feet 
showed painful motion, no weakness, no excess fatigability, 
and no incoordination.  As the Veteran was diagnosed and 
treated for pes planus prior to entering service, he was not 
seen or treated for his feet while in service, and he became 
significantly symptomatic only in 2004, the examiner opined 
that it is less likely than not that the current pes planus 
is related to or due to his military career.  

The Board acknowledges that the Veteran is competent to 
report that he experience foot pain during service, and the 
other lay informants who have submitted statements are 
competent to report that they heard the Veteran voice such 
complaints.  However, in the present case there is no 
persuasive of an overall worsening of the pes planus itself.  
As note earlier, it was still considered to be only slight in 
degree in 2005, many years after service.  Moreover, the lack 
of treatment for many years after service and the opinion of 
the December 2007 VA examiner argue against such a finding.  
The Board accepts that the Veteran may have experienced foot 
pain during service, but there is no persuasive evidence of 
an actual increase in severity of the underlying pes planus 
disorder during service.  The foot complaints appear to have 
been related to flare-ups associated with increased physical 
activity.   

In sum, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for pes planus is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


